Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
     			            Examiner’s Amendment/Comment
In response to the Restriction Requirement mailed on 11/06/, 2021, Applicant elected Invention I which includes claims 1-10, that means the remaining claims 11-15 are withdraw without mentioning to traverse or not. Therefore, the examiner considers the non-elected claims 11-15 would be canceled. Furthermore, claim 2 is canceled, the adding claims 16-21 are depends on claim 1, so they should be allowable and the adding claim 22 is the same scope as claim 1, then claim 22 should be allowable.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to meet a condition for allowance as follows: 
	Cancelling claims 11-15.

Allowable Subject Matter
Claims 1, 3-10, 16-22 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1 and 22, the present invention from the present application discloses a server system and method in which “receiving, from the different server system, second capability information of the printing apparatus that is identified by the different server system based on the transmitted information; and transmitting capability information including the first capability information and the second capability information to an information processing apparatus, wherein the transmitted capability information is to be used for displaying a print setting screen” which is allowable in combination with the other claimed limitations. 

The closest prior art such as Hirakawa (US P. No. 2015/0169267) and Emori (US P. No. 2008/0068649), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Hirakawa (US P. No. 2015/0169267) discloses all capability information also including differences among fine capabilities of the respective printers is displayed every device type onto the configuration setting screen, thereby enabling the contents of the configuration settings to be changed every device type by operating the configuration setting screen.

Emori (US P. No. 2008/0068649) discloses an acquiring unit that acquires second capability information indicating a processing capability of each of the printers, wherein the storage unit stores therein the second capability information, the selecting unit selects, referring to the second capability information, another printer having a processing capability equivalent to that of the printer specified in the printer specification information, and the path transmitting unit transmitting to the client apparatus path information indicating a transmitting path destined for the another printer.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 06, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672